











DATED: 26 JUNE 2019












CONTRAIL AVIATION LEASING, LLC
as Initial Beneficial Owner




and






WILMINGTON TRUST SP SERVICES (DUBLIN) LIMITED
not in its individual capacity, except as provided herein, but otherwise solely
as Initial Trustee


and




CONTRAIL AVIATION SUPPORT, LLC
as Parent
















DECLARATION OF TRUST (MSN 29922)


Relating to One Boeing 737-800 Aircraft bearing Manufacturer’s Serial Number
29922










--------------------------------------------------------------------------------



























CONTENTS


CLAUSE    PAGE


1.
DEFINITIONS AND INTERPRETATION        1

2.
CREATION OF TRUST        4

3.
THE TRUSTEE        5

4.
THE TRUST ESTATE        10

5.
DISTRIBUTIONS        12

6.
INDEMNIFICATION        12

7.
TERMINATION        14

8.
MISCELLANEOUS        14

Schedule 1- Form of Assignment of Beneficial Interest.    20
Schedule 2 - Specification Sheet        22


































































MYO/759988-000001/24565729v2

















THIS DECLARATION OF TRUST (MSN 29922) is made this 26 day of June 2019 BETWEEN:
(1)
CONTRAIL AVIATION LEASING, LLC, a company incorporated under the laws of the
State of Wisconsin, United States of America, having its principal place of
business at 435 Investment Court, Verona, WI 53593, United States of America
(the "Initial Beneficial Owner");



(2)
WILMINGTON TRUST SP SERVICES (DUBLIN) LIMITED, a private limited company duly
incorporated under the laws of Ireland (registered number 318390) having its
registered office at Fourth Floor, 3 George's Dock, IFSC, Dublin 1, acting not
in its individual capacity but solely as trustee (the "Initial Trustee"); and



(3)
CONTRAIL AVIATION SUPPORT, LLC, a company incorporated under the laws of the
State of North Carolina, having its registered office at 3524 Airport Road,
Maiden, North Carolina 28650-9056, Catawba County. (the "Parent")



WHEREAS


(A)
The Beneficial Owner desires to create the trust set out in clause 2 below (the
"Trust") in order to acquire and hold title to the Aircraft (as hereinafter
defined) until such time as the Beneficial Owner directs the Trustee to
distribute the Aircraft in accordance with the Beneficial Owner's written
instructions. The Beneficial Owner shall retain all interests in the Trust
Estate other than the bare legal title to the Trust Estate.



(B)
The Trustee is willing to accept the trust as herein provided.



(C)
The Parent has agreed to become party to this Deed for the purpose of giving,
jointly and severally with the Beneficial Owner, the indemnities set out in
clause 6 hereof.



NOW THIS DEED WITNESSETH as follows:


1.
DEFINITIONS AND INTERPRETATION



1.1
Definitions



Capitalised terms used in this Deed shall have the respective meanings assigned
thereto below, unless such terms are otherwise defined herein or the context
hereof shall otherwise require.


"Aircraft" means one (1) Boeing 737-800 Aircraft bearing serial number 29922
together with the relevant engines as more specifically set out in the
specification sheet attached at Schedule 2 hereto.


“Assignment of Beneficial Interest" means an assignment of beneficial interest
in the form
set out at Schedule 1 of this Deed, duly completed.


"Beneficial Owner" means the Initial Beneficial Owner and each other person that
becomes the beneficiary of the Trust in accordance with clause 8.9.


"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in Dublin and New York.










MY0/759988-000001/24565729v2    1

















"Finance Documents" means any indenture, credit agreement or loan facility
agreement between the Beneficial Owner and/ or one or more of its affiliates
and/or the Trustee (acting in such capacity) and a Finance Party or Finance
Parties from time to time whether now or in the future relating to the
transactions in respect of the financing of, among other things, the Aircraft,
together with each and every mortgage or other security agreement howsoever
defined securing such financing, including any other documents, arrangements,
contracts, deeds, powers, instruments, certificates, notices, letters,
indemnities, guarantees and arrangements in respect of or in connection with the
financing of, among other things, the Aircraft and all amendments, extensions,
restatements, replacements, supplements, renewals and additions from time to
time made to such documents.


"Finance Parties" means any lender, indenture trustee, security trustee,
administrative agent or collateral agent (howsoever defined in any Finance
Document) under each and party to each Finance Document.


"Lease" means any lease agreement between the Initial Trustee as lessor and any
person designated by the Initial Beneficial Owner as lessee in respect of the
Aircraft.


"Lessor Documents" means this Deed, the warranty bill of sale in favour of the
Initial Trustee in respect of the Aircraft, each Finance Document, each Lease
each Operative Document (as defined in the Lease) and the other Operative
Documents to which the Trustee is a party, and any other documents in connection
with the foregoing, including, but not limited to, such certificates, consents,
powers of attorney, notices and assignments as may be issued from time to time.


"Material Action" means any action to (a) terminate the Trust or (b) execute any
conveyance, transfer, Lease or assignment of, or other right to use all or any
part of, or sell or dispose of all or any part of, the assets of the Trust
Estate or (c) create any legal or equitable estate or other interest in or over,
or otherwise relating to all or any part of the Trust Estate or (d) institute or
commence any procedures or take any action to appoint, or to institute
proceedings to have the Trust be adjudicated bankrupt or insolvent, or consent
to the institution of bankruptcy or insolvency proceedings against the Trust or
file a petition seeking, or consent to, reorganisation or relief with respect to
the Trust under any applicable law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Trust or any part of its property, or make any
assignment for the benefit of creditors of the Trust, or admit in writing the
Trust's inability to pay its debts generally as they become due, take action in
furtherance of any such action, or, to the fullest extent permitted by law,
dissolve or liquidate the Trust.


"Operative Documents" has the meaning ascribed to that term in any Finance
Document.


"Trust" means the trust created and constituted by this Deed.


"Trust Estate" means all estate, right, title, benefit and interest in and to
the Aircraft and the Lessor Documents (other than this Deed), including, without
limitation, all amounts of rent, supplemental rent, maintenance reserves,
security deposits, insurance proceeds (other than insurance proceeds payable to
or for the benefit of the Trustee, for its own account or in its individual
capacity, if any, or the Beneficial Owner), damage, claim and requisition,
indemnity or other payments of any kind for or with respect to the Lessor
Documents or Aircraft (other than amounts owing to the Trustee, for its own
account or in its individual capacity, or to the Beneficial Owner).


"Trustee" means the Initial Trustee or the trustee or trustees for the time
being of the Trust Estate. The Trustee shall be appointed trustee for the
purposes of the Land and Conveyancing Law Reform Act 2009 and section 57 of the
Succession Act 1965. A sole trustee for the time




MY0/ 759988-000001/24565729v2    2















being hereof shall be competent to act for all purposes of the said Acts
including the receipt of
capital monies and notices hereunder.


"Trustee Indemnitee" has the meaning given to such term in clause 6.1.


1.2
Interpretation In this Deed:

(a)
the terms "hereof," "herein," "hereunder" and comparable terms refer to this
Deed, as amended, modified or supplemented from time to time, and not to any
particular portion hereof;



(b)
where the context so requires, in this Deed words importing the singular only
shall also include the plural and vice versa;



(c)
unless otherwise specifically stated, reference to any "clause" or "Schedule" is
a reference to such clause or Schedule of this Deed;



(d)
any reference to a person shall be construed as a reference to any person, firm,
company, corporation, government, state or agency of any government or state or
any association or partnership (whether or not having separate legal
personality) of any two or more of the foregoing and shall include their
respective successors, permitted assignees and permitted transferees;



(e)
"losses" means any losses, costs, charges, expenses, interest, fees (including,
without limitation, legal and other professional advisers fees and expenses and
any value added tax thereon), payments, demands, liabilities, claims, actions,
proceedings, penalties, damages, adverse judgements, orders or other sanctions;



(f)
references to "applicable law" include, without limitation (i) applicable laws,
rules, statutes, decrees, acts, codes, legislation, treaties, directives,
decisions, regulations, conventions and similar instruments, (ii)
recommendations and mandatory requirements of any governmental agency or other
competent authority or agency (whether or not having the force of law but with
which, if not having the force of law, institutions equivalent to the relevant
party in the relevant jurisdiction would comply in the ordinary course of
business) and, in respect of any of the foregoing, any instrument passed in
substitution therefor or for the purposes of consolidation thereof with any
other instrument or instruments, (iii) any judicial or administrative
interpretation or application of any law described in (i) or (ii), (iv) any
amendment or revision of any law described in (i), (ii) or (iii) and/ or, (v)
final judgments, orders, determinations or awards of any court, arbitral body,
administrative body or tribunal from which there is no right of appeal or if
there is a right of appeal such appeal is not prosecuted within the allowable
time;



(g)
the rule of interpretation known as the ejusdem generis rule shall not apply to
the construction of this Deed. The terms "include", "including" and similar
terms shall be construed as if followed by the phrase "without limitation";



(h)
references to "indemnify", "indemnity" and other words of similar import shall
include being indemnified, being compensated, being held harmless and being
reimbursed; and



(i)
Save where the contrary is indicated, any reference in this Deed to:







MYO/ 759988-000001/24565729v2    3

















(i)
this Deed or any other agreement or document shall be construed as a reference
to this Deed or, as the case may be, such other agreement or document as the
same may have been, or may from time to time be, amended, varied, novated or
supplemented; and



(ii)
a statute shall be construed as a reference to such statute as the same may

have been, or may from time to time be, amended or re-enacted.


2.
CREATION OF TRUST



2.1
The Initial Beneficial Owner shall cause title to the Aircraft to be conveyed to
the Trustee free and clear of all liens and encumbrances other than as may be
provided for in this Deed.



2.2
The Trustee hereby acknowledges that:



(a)
the Aircraft shall form part of the Trust Estate, and shall be deemed to have
been received by the Trustee, in each case upon transfer of title to the
Aircraft to the Trustee; and



(b)
each Lessor Document shall form part of the Trust Estate, and shall be deemed to
have been received by the Trustee, upon the execution and delivery thereof by
each of the parties thereto.



2.3
The Trustee HEREBY DECLARES AND AGREES that:



(a)
upon transfer of the title to the Aircraft to the Trustee, it holds the legal
title to the interest in the Trust Estate on trust for the Beneficial Owner;



(b)
subject to all applicable laws, it will deal with the Trust Estate at all times
as and only as directed by and on the instructions of the Beneficial Owner and
on behalf of the Beneficial Owner; and



(c)
it will comply in all material respects with all the laws applicable to the
Trust Estate.



2.4
The Trustee HEREBY DECLARES that it has no beneficial or equitable interest in
the Trust Estate and merely holds the legal interest therein as trustee or
nominee for the Beneficial Owner.



2.5
The Trustee HEREBY DECLARES that it holds the Trust Estate in trust for the
Beneficial Owner absolutely.



2.6
The Trustee accepts the Trust created by this Deed, and declares that it will
hold the Trust Estate upon the trusts herein set forth for the use and benefit
of the Beneficial Owner, in accordance with and subject to all of the terms and
conditions contained in this Deed and agrees to perform the same, including,
without limitation, the actions specified in clause 4.1, and agrees to receive
and disburse all monies, if any, constituting part of the Trust Estate, all in
accordance with the terms hereof.



2.7
The Trust created and governed by this Deed shall be known as, and is named, the
"Aircraft MSN 29922 Trust".



2.8
The Trustee and the Beneficial Owner hereby agree that the trust created hereby
has been created for the purposes of acquiring, financing, leasing, subleasing
and disposing of the Aircraft and that the Trustee (acting in such capacity)
shall not engage in any other activity or business whatsoever.





MY0/759988-000001/24565729v2    4

















2.9
Except to the extent otherwise required by applicable law, the Trustee may not
take a Material Action except with the consent of the Beneficial Owner.



2.10
The Trustee, acting in such capacity, shall not incur, create, issue, assume,
guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, whether present or
future, any indebtedness, except as permitted to the Beneficial Owner or an
affiliate of the Beneficial Owner under any Finance Document. The interest of
the Beneficial Owner in the Trust Estate shall not constitute indebtedness.



2.11
The Trustee will administer the Trust such that it maintains its existence as a
separate trust, including maintaining its assets and liabilities in such a
manner that it is not difficult to segregate, identify or ascertain such assets
and liabilities from those of affiliates of the Beneficial Owner and any other
Person.



2.12
The Trustee, acting in such capacity, shall not engage in any activity other
than as required or authorised herein and the Beneficial Owner undertakes not to
engage in any activity or cause the Trustee to engage in any activity which
would cause the Beneficial Owner or any of its affiliates to be in violation of
any Finance Document or their respective constitutional documents. Any party to
this Deed and, for so long as any of the Beneficial Owner's or its affiliates'
obligations under the Finance Documents remain outstanding, any holders of any
loans (or any trustee or other representative thereof) may bring a proceeding to
set aside and enjoin the performance of any act or acts by the Trustee, acting
in such capacity, that are not required or authorised by this Deed.



3.
THE TRUSTEE



3.1
Status



The Trustee hereby represents and warrants that it is a company duly
incorporated and validly existing under the laws of Ireland.


3.2
Removal



Notwithstanding anything to the contrary contained in the Trustee Act 1893, the
Trustee may be removed at any time with or without cause by a written instrument
or instruments signed by the Beneficial Owner and delivered to the Trustee. Such
removal shall take effect immediately upon the appointment of a successor
Trustee pursuant to clause 3.4, whereupon all powers, rights and obligations of
the removed Trustee under this Deed (except the rights set forth in clauses 3.8
and 6) shall cease and terminate.


3.3
Resignation



The Trustee may resign at any time upon giving 30 days' prior written notice of
such resignation to the Beneficial Owner. Such resignation shall take effect
only upon the appointment of a successor Trustee pursuant to clause 3.4 (except,
however, in the case of (i) the Parent's or the Beneficial Owner's respective
failure to comply with the indemnification requirements in clause 6 (including,
for the avoidance of doubt, the representation and warranty of the Beneficial
Owner in Clause 6.3), or (ii) the Beneficial Owner's failure to pay fees and
expenses pursuant to clause 3.8, or (iii) the Parent ceasing to satisfy the
Trustee's credit criteria and a further indemnity (in substance equivalent to
that contained in clause 6) not being provided to the Trustee by an entity which
satisfies the Trustee's credit criteria and is otherwise satisfactory to it, in
which case the Trustee's resignation shall be effective 30 days after giving
written notice to the Beneficial Owner), whereupon all powers, rights and
obligations of the resigning Trustee under this Deed (except the rights set
forth in clauses 3.8 and 6) shall cease and terminate. Such successor trustee
shall be incorporated in a jurisdiction
MY0/759988-000001/24565729v2    5















acceptable to the Beneficial Owner (acting reasonably) and shall assume all
powers, rights and obligations of the Trustee hereunder immediately upon the
resignation of the Trustee becoming effective. This clause 3.3 is without
prejudice to the right of the Trustee to resign with immediate effect and
without notice in the circumstances set out in the last sentence of clause 6.2.


3.4
Successor Trustee



(a)
Promptly upon receipt of a notice of resignation from the Trustee in accordance
with clause 3.3, or in circumstances in which the Trustee is removed in
accordance with clause 3.2 or where a vacancy occurs in the position of Trustee
in accordance with clause 3.7, a successor trustee shall be appointed by a
written instrument signed by a duly authorised officer of the Beneficial Owner
and the successor trustee shall execute and deliver to the predecessor Trustee
an instrument accepting such appointment.



(b)
If a successor Trustee shall not have been appointed within 30 days after such
notice of resignation or removal, the Trustee or the Beneficial Owner may apply
to any court of competent jurisdiction to appoint a successor Trustee to act
until such time, if any, as a successor shall have been appointed as provided in
sub-paragraph (a) above. Any successor Trustee so appointed by such court shall
immediately and without further act be superseded by any successor Trustee
appointed in accordance with the provisions of sub-paragraph (a) above.



(c)
Such successor Trustee shall assume all powers, rights and obligations of the
predecessor Trustee hereunder immediately upon the resignation or removal of the
predecessor Trustee becoming effective. All costs and expenses of any succession
(including with respect to the transfer to the successor Trustee, upon the terms
of this Trust, the Trust Estate and with respect to any necessary perfection of
security interests in the Aircraft and any Lessor Documents) shall be the
responsibility of the successor trustee unless such succession resulted from a
removal of the Trustee by the Beneficial Owner or a resignation by the Trustee
as provided in the parenthetical phrase of the second sentence of clause 3.3, in
which case they shall be the responsibility of the Beneficial Owner.



(d)
Notwithstanding the provisions of clause 3.2 and clause 3.4(c) above, while any
sum remains due and outstanding to the Trustee under clause 3.8 or clause 6
hereof:



(i)
the Beneficial Owner shall not be entitled to remove the Trustee and appoint a
successor Trustee without the prior written consent of the Trustee; and



(ii)
unless written consent has been provided by the Trustee in accordance with

(i)    above, the Trustee shall not be obliged to take any action contemplated
by clause 3.4(c).


3.5
Merger



Any corporation into which the Trustee, in its individual capacity, may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Trustee, in
its individual capacity, shall be a party, or any corporation to which
substantially all the corporate trust business of Trustee, in its individual
capacity, may be transferred, shall be, subject to the terms of clause 3.4, the
Trustee without further act.


3.6
Tax Returns





MY0/759988-000001/24565729v2    6

















The Trustee shall be responsible for keeping all appropriate books and records
relating to the receipt and disbursement by the Trustee of monies under this
Deed or any agreement contemplated hereby. The Beneficial Owner shall be
responsible for causing to be prepared and filed all tax returns required to be
filed by the Beneficial Owner. The Trustee shall sign and/ or file all returns
with respect to taxes as the Beneficial Owner may cause to be prepared and
direct the Trustee to sign and/ or file. The Beneficial Owner, upon request,
will furnish the Trustee with all such information as may reasonably be required
from the Beneficial Owner in connection with the preparation of such tax
returns.


3.7
Vacancies



If any vacancy shall occur in the position of Trustee for any reason, including,
without limitation, removal, resignation, or the inability or refusal of such
Trustee to act as Trustee, the vacancy shall be filled in accordance with clause
3.4.


3.8
Fees, Etc.



The Beneficial Owner shall pay, or cause to be paid, to the Trustee, in its
individual capacity, reasonable compensation, as separately agreed by the
Beneficial Owner and the Trustee, for its administration of the Trust and for
the proper exercise of its powers and performance of its duties under this Deed.
The Beneficial Owner shall also reimburse, or cause to be reimbursed, the
Trustee for the reasonable costs and expenses (including reasonable legal fees
but excluding general overhead charges) incurred by it in the administration of
this Deed.


3.9
No Duties



The Trustee shall have no duties except those expressly set forth in this Deed
and those duties provided for by applicable law. Without prejudice to the
generality of the foregoing, the Trustee shall not have any duty:


(a)
to obtain any insurance on the Aircraft or maintain any such insurance;



(b)
to see to the payment or discharge of any tax, assessment or other governmental
charge or any lien or encumbrance of any kind owing with respect to, assessed or
levied against, the Aircraft or the Trust Estate (provided, however, that
Trustee shall not create, permit or suffer to exist any lien or encumbrance on
any part of the Aircraft or the Trust Estate which results from claims against
Trustee unrelated to its capacity as Trustee hereunder);



(c)
to confirm or verify any notices or reports other than to furnish the Beneficial
Owner with a copy of each notice or report furnished to Trustee with respect to
the Aircraft;



(d)
to inspect the Aircraft at any time; or



(e)
except as set forth herein, to be responsible for any recording or the
maintenance of any such recording or filing with any relevant government agency.



3.10
Status of Monies Received



All monies (if any) received by the Trustee under or pursuant to any provision
of this Deed (other than pursuant to clause 3.8 and clause 6) or any Lessor
Document shall constitute trust funds for the purpose for which they are paid or
held, and shall be segregated from any other monies and deposited by Trustee
under such conditions as may be prescribed or permitted by law for trust funds
and the Trustee shall not be liable for any interest thereon, except as may be
separately agreed with the Beneficial Owner.




MY0/ 759988-000001/24565729v2    7











3.11
Trustee May Rely



(a)
The Trustee shall not incur any liability to anyone in acting or refraining from
acting upon any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond or other document or paper reasonably
believed by it to be genuine and reasonably believed by it to be signed by the
proper party or parties. The Trustee may accept a copy of a resolution of the
board of directors of any corporate party, certified by the secretary, an
assistant secretary or any other duly appointed officer of said party, as duly
adopted and in full force and effect and as conclusive evidence that such
resolution has been adopted by said board and is in full force and effect. As to
any fact or matter, the manner or ascertainment of which is not specifically
described herein, the Trustee may absent actual knowledge to the contrary for
all purposes hereof rely on a certificate, signed by or on behalf of the party
executing such certificate, as to such fact or matter, and such certificate
shall constitute full protection of the Trustee for any action taken or omitted
to be taken by it in good faith in reliance thereon. In the administration of
the Trust, the Trustee may, at the reasonable cost and expense of the Beneficial
Owner, seek advice of counsel, accountants and other skilled persons to be
selected and employed by them, and the Trustee shall not be liable for anything
done, suffered or omitted in good faith by it in accordance with the actions,
advice or opinion of any such counsel, agents, accountants or other skilled
persons. If the approval of such cost and expense by the Beneficial Owner is
unreasonably withheld, the Trustee shall be released from its obligations to
perform the specific service in relation to which the approval was requested.



(b)
If at any time the Trustee determines that it requires or desires guidance
regarding the application of any provision of this Deed or any other document,
regarding compliance with any direction it receives hereunder, the Trustee may
deliver a notice to the Beneficial Owner requesting written instructions as to
such application or compliance, and such instructions by or on behalf of the
Beneficial Owner, as applicable, shall constitute full and complete
authorization and protection for actions taken and other performance by the
Trustee in reliance thereon. Until the Trustee has received such instructions
after delivering such notice, it may, but shall be under no duty to, take or
refrain from taking any action with respect to the matters described in such
notice and the Trustee shall not incur any liability to the Beneficial Owner for
any such act or omission.



(c)
The Trustee may appoint and pay at the expense of the Trust Estate any person or
persons in any part of the world to act as its attorneys or agents for the
purposes of administering, managing or doing any act in relation to the property
forming part of the Trust Estate or for the purpose of executing or exercising
any discretion, trust or power vested in the Trustee in relation to any such
property, with such ancillary powers and with and subject to such provisions and
restrictions as the Trustee may think fit, including a power to appoint
substitutes, and the Trustee shall not by reason only of its having made such
appointment be responsible for any loss arising out of or occasioned by the act
or omission of any person or persons so appointed.



(d)
In the administration of Trusts under this Deed, the Trustee may execute any of
the trusts or powers and perform its powers and duties directly or through
agents or attorneys.



3.12
Trustee Acts as Trustee



(a)
In accepting the Trust, the Trustee acts solely as trustee hereunder and not in
any individual capacity, and all persons (other than the Beneficial Owner
pursuant to



MY0/ 759988-000001/24565729v2    8










clause 3.12(b)) having any claim against the Trustee by reason of the
transactions contemplated hereby shall not have any recourse to the Trustee in
its individual capacity, except as expressly provided herein.


Each Trustee from time to time, in its individual capacity, shall only be liable
for losses and/ or damages suffered by the Beneficial Owner and expenses
incurred by the Beneficial Owner resulting from fraud and/ or gross negligence
and/ or willful misconduct on the part of such Trustee, its directors, officers,
servants, agents and/ or employees in the performance and/ or exercise by such
Trustee of its duties and responsibilities under this Deed. Notwithstanding
anything to the contrary herein or any rule of law or of equity, the Trustee
shall not in any circumstance be liable for any indirect or consequential loss
or damage of any nature suffered by the Beneficial Owner or any other person
arising out of or in connection with the performance or non-performance by the
Trustee its directors, officers, servants, agents and/ or employees of its
responsibilities under this Deed or in any other way in connection with this
Deed.


3.13
No Expenses for Trustee



The Trustee shall not have any obligation by virtue of this Deed to expend or
risk any of its own funds, or to take any action which could, in the reasonable
opinion of the Trustee, result in any cost or expense being incurred by the
Trustee, if it shall have reasonable grounds for believing that repayment of
such funds is not assured to it. The Trustee shall not be required to take any
action or refrain from taking any action under this Deed unless it shall have
been indemnified and/ or secured and/ or pre-funded by the Beneficial Owner in a
manner and form satisfactory to the Trustee against any liability, cost or
expense (including reasonable legal fees) which may be incurred in connection
therewith. Notwithstanding any provision of this Deed the Trustee shall not be
required to act in any manner directed by the Beneficial Owner which will, or is
reasonably likely to, or the Trustee has been advised by counsel will, cause the
Trustee to be in breach of any applicable law or regulation or which will or
might expose the Trustee to personal liability.


3.14
Certain Duties and Responsibilities of Trustee



(a)
The Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Deed or as instructed by the Beneficial Owner,
and no implied duties, covenants or obligations shall be read into this Deed
against the Trustee; the Trustee agrees that it will not manage, control,
possess, use, sell, lease, dispose of or otherwise deal with the Aircraft or any
other part of the Trust Estate, except as required by the terms of the
agreements executed by the Trustee in accordance with this Deed and as otherwise
expressly provided herein or as expressly instructed by the Beneficial Owner in
writing, and in no event will the Trustee permit any party to possess or use the
Aircraft except as required or permitted by the terms of the agreements executed
by the Trustee in accordance with this Deed.



(b)
Whether or not herein expressly so provided every provision of this Deed
relating to the conduct or affecting the liability of, or affording protection
to, the Trustee (in its individual capacity) shall be subject to the provisions
of clause 3.13 and this clause 3.14.



(c)
Notwithstanding anything else herein to the contrary, each Trustee from time to
time hereby agrees that it will, in its individual capacity and at its own cost
or expense (but without any right of indemnity in respect of any such cost or
expense under clause 6 hereof) promptly take such action as may be necessary to
duly discharge and





MY0/ 759988-000001/24565729v2    9

















satisfy in full (i) any lien or encumbrance on the Trust Estate attributable to
it in its individual capacity (other than any lien as permitted by clause 6.2
below), (ii) any liens or encumbrances created as a result of its breach of any
of its express obligations under this Deed on any part of the Trust Estate, or
on any properties of the Trustee assigned, pledged or mortgaged as part of the
Trust Estate which arise from acts of such Trustee in its individual capacity;
and (iii) any other lien or encumbrance attributable to such Trustee in its
individual capacity on any part of the Trust Estate which results from claims
against such Trustee in its individual capacity unrelated to the Trust Estate,
the administration of the Trust Estate or the transaction contemplated by this
Deed and any other transaction documents, if applicable.


3.15
No Representations or Warranties as to the Aircraft or Documents THE TRUSTEE
MAKES:

(a)
NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE VALUE, CONDITION,
DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF THE AIRCRAFT OR AS TO
THE TITLE THERETO, OR ANY OTHER REPRESENTATION OR WARRANTY WITH RESPECT TO THE
AIRCRAFT, EXCEPT THAT WILMINGTON TRUST SP SERVICES (DUBLIN) LIMITED, IN ITS
INDIVIDUAL CAPACITY, WARRANTS THAT ON THE DATE OF ACQUISITION OF THE AIRCRAFT BY
THE TRUSTEE, THE TRUSTEE SHALL HAVE RECEIVED WHATEVER RIGHTS, TITLES AND
INTERESTS THEREIN THAT WERE CONVEYED TO IT; AND



(b)
NO REPRESENTATION OR WARRANTY AS TO THE VALIDITY, LEGALITY OR ENFORCEABILITY OF
THIS DEED OR ANY LESSOR DOCUMENTS OR OTHER OPERATIVE DOCUMENTS (AS SUCH TERM (OR
ANY COMPARABLE TERM) MAY BE DEFINED IN ANY LEASE OR FINANCING DOCUMENTS TO WHICH
THE AIRCRAFT IS SUBJECT AT THE TIME) OR AS TO THE CORRECTNESS OF ANY STATEMENT
CONTAINED IN ANY THEREOF, OTHER THAN TO THE EXTENT EXPRESSLY MADE HEREIN OR
THEREIN BY THE TRUSTEE, AND EXCEPT THAT WILMINGTON TRUST SP SERVICES (DUBLIN)
LIMITED, IN ITS INDIVIDUAL CAPACITY, REPRESENTS AND WARRANTS THAT IT HAS FULL
RIGHT, POWER AND AUTHORITY TO ENTER INTO, EXECUTE AND PERFORM THIS DEED AND ITS
OBLIGATIONS HEREUNDER ARE LEGAL, VALID, BINDING AND ENFORCEABLE.



4.
THE TRUST ESTATE



4.1
Authorization and Direction to Trustee



The Beneficial Owner hereby authorises and directs the Trustee, not individually
but solely as Trustee hereunder, and the Trustee covenants and agrees for the
benefit of the Beneficial Owner, upon the written instructions of the Beneficial
Owner (or its duly authorised representatives) and subject to receipt by the
Trustee of all information deemed by it to be necessary or desirable for such
purposes, and subject further to the Trustee being satisfied that it will not
incur any personal liability as a result:


(a)
to acquire legal title to the Aircraft as anticipated by and in accordance with
the terms of this Deed;



(b)
to effect the registration of the Aircraft with such aviation authority as the
Beneficial Owner may require by executing, delivering, recording or filing such
documents or notices as shall be specified in such instructions;





MY0/759988-000001/24565729v2    10

















(c)
to execute and deliver each other document which the Trustee is required to
deliver pursuant to this Deed or by the relevant aviation authority; and



(d)
to execute, deliver, record and file, and to perform, and to exercise rights,
powers and remedies under, such Leases, Finance Documents, Lessor Documents and
other agreements as shall be specified in such instructions, including such
mortgages, promissory notes, guaranties, security agreements and collateral
assignments in connection with financing or refinancing the purchase of the
Aircraft or any agreements relating to the purchase, sale or leasing of the
Aircraft and to take all other reasonable actions in any applicable jurisdiction
in accordance with the direction of the Beneficial Owner as the Beneficial Owner
may deem necessary or advisable (including, without limitation in connection
with the Cape Town Convention on International Interests in Mobile Equipment and
the Aircraft Equipment Protocol thereto).



4.2
Supplier Warranties



The Beneficial Owner hereby assigns to the Trustee to hold upon the Trusts
hereby created any and all warranties and indemnities of and other claims the
Beneficial Owner may have against any transferor or supplier relating to the
Aircraft or any part thereof, subject to obtaining the consent of the relevant
transferor or supplier, effective upon the conveyance of title to the Aircraft
to the Trustee, and the Beneficial Owner shall be deemed to have assigned to the
Trustee any and all such warranties, indemnities and claims relating to any
replacement engine upon the conveyance of title to such replacement engine to
the Trustee pursuant to any lease.


4.3
Action Upon Instructions



Upon written instructions only at any time and from time to time of the
Beneficial Owner (or its duly authorised representatives), the Trustee will take
each of the following actions, not inconsistent with the provisions of this Deed
or any other Lessor Documents as may be specified in such instructions: (a) give
such notice or direction or exercise such right, remedy or power under this Deed
or any of the other Operative Documents or in respect of all or any part of the
Trust Estate, or take such other action, as shall be specified in such
instructions; (b) take such action to preserve or protect the Trust Estate
(including the discharge of liens) as may be specified in such instructions; (c)
approve as satisfactory to it all matters required by the terms of any lease to
which the Aircraft is subject and the other Operative Documents to be
satisfactory to the Trustee, it being understood that without written
instructions of the Beneficial Owner, the Trustee shall not approve any such
matter as satisfactory to it; (d) subject to the rights of any lessee under any
applicable lease, convey all or part of the Trustee's right, title and interest
in and to the Trust Estate for such amount, on such terms and to such buyer or
buyers as shall be designated in such instructions, or retain, lease or
otherwise dispose of, or from time to time take such other action with respect
to, the Trust Estate on such terms as shall be designated in such instructions;
(e) take any action the Beneficial Owner may reasonably specify as may be
necessary with respect to the Aircraft and/ or the Lessor Documents in order to
comply with the Beneficial Owner's obligations thereunder; and (f) take or
refrain from taking such other action or actions as may be specified in such
instructions. In the event that the Trustee is unsure of the application of any
provision of this Deed or any other agreement relating to the transactions
contemplated hereby, the Trustee may request and rely upon instructions of the
Beneficial Owner (or its duly authorised representatives). The Trustee shall not
be liable for anything done, suffered or omitted in good faith by it in
accordance with such instructions.










MY0/759988-000001/24565729v2    11















5.
DISTRIBUTIONS



5.1
Receipts



The Trustee shall direct that all payments in respect of the Trust Estate be
paid directly to the Beneficial Owner. Except as otherwise provided in this
Deed, any payment received by the Trustee for which no provision as to the
application thereof is made in this clause 5 shall, unless the Beneficial Owner
shall have otherwise instructed the Trustee in writing, be distributed promptly
to the Beneficial Owner or as it has instructed.


5.2
Manner of Making Distributions



All monies, proceeds and funds in respect of the Trust Estate ("Trust Monies")
shall be paid directly to the Beneficial Owner. If, however, any Trust Monies
are received by the Trustee, the Trustee shall distribute such Trust Monies to
the Beneficial Owner promptly upon the receipt of such Trust Monies, but shall
not be obligated to make any distributions until the Trust Monies have been
received by the Trustee from the Trust Estate. All distributions to the
Beneficial Owner hereunder shall be made to such account and in such manner as
the Beneficial Owner shall from time to time direct in writing.


6.
INDEMNIFICATION



6.1
Indemnification of Trustee by the Beneficial Owner and Parent



(a)
The Parent and the Beneficial Owner hereby agree, jointly and severally, whether
or not any of the transactions contemplated hereby shall be consummated, to
assume liability for, and to indemnify, protect, save and keep harmless each
Trustee from time to time, each in its individual capacity, and its successors,
assigns, legal representatives, officers, directors, owners, shareholders,
affiliates, employees, agents and servants (collectively, the "Trustee
Indemnitees", each a "Trustee Indemnitee") from and against, any and all
liabilities, obligations, losses, damages, penalties, taxes (excluding any taxes
payable by each Trustee in its individual capacity on or measured by any
compensation received by each Trustee in its individual capacity for its
services hereunder), claims, actions, suits, costs, expenses or disbursements
(including, without limitation, reasonable ongoing fees of such Trustee and
reasonable legal fees and expenses) of any kind and nature whatsoever which may
be imposed on, incurred by or asserted against each Trustee in its individual
capacity (whether or not also indemnified against by any other person) in any
way relating to or arising out of this Deed or the enforcement of any of its
terms or in any way relating to or arising out of the manufacture, purchase,
acceptance, non-acceptance, rejection, ownership, delivery, lease, sublease,
possession, use, operation, condition, sale, return or other disposition of any
of the Aircraft (including, without limitation, latent and other defects,
whether or not discoverable, and any claim for patent, trademark or copyright
infringement), or in any way relating to or arising out of the administration of
the Trust Estate or the action or inaction of such Trustee, in its individual
capacity or in its capacity as trustee of the Trust, hereunder except (a) in the
case of wilful misconduct or gross negligence on the part of such Trustee, in
its individual capacity or in its capacity as trustee of the Trust, in the
performance or non-performance of its duties hereunder, or (b) in the case of
the failure to use ordinary care on the part of such Trustee, in its individual
capacity or in its capacity as trustee of the Trust, in the disbursement of
funds actually received by it in accordance with the terms of the Operative
Documents (as such term (or any comparable term) may be defined in any lease to
which the Aircraft is subject). The indemnities contained in this clause 6
extend to each Trustee from time to time only in its individual capacity and
shall not be construed as indemnities in favour of the





MY0/759988-000001/24565729v2    12

















Trust Estate. The indemnities contained in this clause 6 shall survive the
termination of this Deed and the resignation or removal of any person from time
to time acting as Trustee.


(b)
Each of the Parent and the Beneficial Owner shall be subrogated to any right of
the Trustee in respect of any matter indemnified by the Parent or the Beneficial
Owner hereunder.



(c)
The indemnities contained in this clause 6 shall be in addition to, and not in
substitution for, any and all rights of indemnity which the Trustee, in its
individual capacity, is entitled to claim out of the Trust Estate in respect of
any claims, actions, suits, costs, expenses, costs or losses suffered by it.



(d)
This clause 6 shall continue to bind the Parent notwithstanding:



(i)
any amalgamation or reconstruction that may be effected by the Parent with any
other company or person, or



(ii)
any transfer of its business or any part thereof, or



(iii)
any change in its constitution.



(e)
This clause 6 shall continue to bind the Parent and the Beneficial Owner
notwithstanding any transfer of Beneficial Interest in the Trust Estate pursuant
to clause 8.9 in respect of any matter having taken place before the effective
date of such transfer, regardless of whether such matter was discovered prior to
or following the effective date of such transfer.



(f)
The Parent shall procure that this clause 6 shall continue to be binding on any
company or corporation for the time being carrying on the Parent's business or
any part thereof as successor to, or assignee of, the Parent, whether or not
such company or corporation shall differ in its name, objects, character or
constitution from the Parent, it being the intent that this clause 6 shall
remain binding on any such company or corporation, enforceable against such
company or corporation in the same manner to all intents and purposes as if such
company or corporation had been expressly named and referred to herein instead
of the Parent.



(g)
The Parent undertakes with the Trustee to notify any such company or corporation
as is referred to in clause 6.l(e) of the terms of this clause 6 and to notify
the Trustee in writing of the name and address of, and the contact person
within, any such company or corporation as soon as practicable after the
occurrence of any one or more of the events described in this clause.



6.2
Aircraft Liability Insurance



The Beneficial Owner shall maintain or cause to be maintained third party
liability insurance for the Aircraft covering the Trustee Indemnitees as
additional insureds, such insurance to be carried by the Beneficial Owner if no
lessee of the Aircraft is providing such insurance or in the amount provided
under the applicable lease if a lessee of the Aircraft is providing such
insurance. Notwithstanding the foregoing, the Trustee shall not be under any
obligation to insure any of the Trust Estate or any deeds or documents of title
or other evidence in respect of the Trust Estate or to require any other person
to maintain any such insurance or monitor the adequacy of any such insurance and
shall not be responsible for any liability which may be suffered by any person
as a result of the lack of or inadequacy of any such insurance. Notwithstanding
anything herein to the contrary, if at any time during the term of this Deed,




MY0/ 759988-000001/24565729v2    13

















following the expiry of 30 days from the receipt by the Beneficial Owner of a
written request from the Trustee for evidence that the insurance coverage as
specified herein is in full force and effect, the Trustee has not received
reasonably satisfactory evidence of such insurance coverage, the Trustee may
immediately resign without prior written notice to the Beneficial Owner.


7.
TERMINATION



7.1
Termination



The Beneficial Owner shall be entitled at any time to terminate the trust
created by this Deed by written notice to the Trustee, at which time the Trustee
shall, at the direction of the Beneficial Owner, forthwith transfer, assign and
convey (by way of bill of sale in the form instructed by the Beneficial Owner)
the legal title to the Aircraft to the Beneficial Owner or such other person as
the Beneficial Owner may nominate.


7.2
Termination Date



The Trust shall terminate without any notice or other action of Trustee upon the
sale or other transfer of all of the Aircraft from the Trust Estate and the
final distribution of all other property or proceeds constituting part of the
Trust Estate.


7.3
Distribution of Trust Estate Upon Termination



Upon any termination of the Trust pursuant to the provisions of clause 7.1, the
Trustee shall transfer, assign and/ or convey to the Beneficial Owner or its
nominee the Trust Estate.


8.
MISCELLANEOUS



8.1
Nature of Title of the Beneficial Owner



The Beneficial Owner shall not have legal title to any part of the Trust Estate
but shall hold the beneficial interest in the Trust Estate hereunder absolutely
as against the Trustee. No transfer, by operation of law or otherwise, of the
right, title and interest of the Beneficial Owner in and to the Trust Estate or
the trusts hereunder, in accordance with the terms hereof, shall operate to
terminate this Deed or the trusts hereunder or entitle any successor or
transferee of the Beneficial Owner to an accounting or to the transfer to it of
legal title to any part of the Trust Estate.


8.2
Power of Trustee to Convey



The Trustee shall sell, assign or transfer all or any part of the Aircraft (by
way of bill of sale in the form instructed by the Beneficial Owner) only as the
Beneficial Owner may in its sole discretion direct and such sale, assignment or
transfer shall bind the Beneficial Owner and shall be effective to transfer or
convey all right, title and interest of the Trustee and the Beneficial Owner in
and to the Aircraft or such part thereof. No permitted buyer or other permitted
grantee shall be required to inquire as to the authorisation, necessity,
expediency or regularity of such assignment, sale, transfer or conveyance or as
to the application of any sale or other proceeds with respect thereto by the
Trustee.


8.3
Declaration of Trust for Benefit of Certain Parties Only



Nothing herein, whether express or implied, shall be construed to give any
person other than the Trustee and the Beneficial Owner any legal or equitable
right, remedy or claim under or






MY0/759988-000001/24565729v2    14

















in respect of this Deed; but this Deed shall be held to be for the sole and
exclusive benefit of the Trustee and the Beneficial Owner.


8.4
Notices



(a)
Unless otherwise expressly provided herein, all notices, instructions, demands
and other communications hereunder shall be in writing and shall be delivered
personally or sent by facsimile transmission or electronic mail, with a
confirming copy sent by airmail, postage prepaid, and the date of personal
delivery or facsimile transmission, as the case may be, shall be the date of
such notice, in each case addressed:



(1)
if to the Trustee to:    Wilmington Trust SP Services (Dublin) Limited



Attn:    Managing Director


Address:    Fourth Floor
3 George's Dock IFSC
Dublin 1
Ireland


Email:    ireland@wilmingtontrust.com






(2)
if to the Beneficial Owner to:



Contrail Aviation Leasing, LLC


Attention:    Joe Kuhn


Address:
435 Investment Court Verona, Wisconsin 53593 U.S.A.



Email:    joe@contrail.com






(b)
From time to time any party may designate a new address for purposes of notices
and communications by written notice to the other parties.



8.5
Co-Trustee and Separate Trustees



(a)
If at any time it shall be necessary or prudent in order to conform to any law
of any jurisdiction in which all or any part of the Trust Estate is located, or
the Trustee or the Beneficial Owner being advised by counsel shall determine
that it is so necessary or prudent in the interest of the Beneficial Owner or
the Trustee, or the Trustee shall have been directed to do so by the Beneficial
Owner, the Trustee and the Beneficial Owner shall execute and deliver an
agreement supplemental hereto and all other instruments and agreements necessary
or proper to constitute another bank or trust company or one or more persons
approved by the Trustee and the Beneficial Owner,

MY0/759988-000001/24565729v2    15

















to act as co-trustee jointly with the Trustee (any such co-trustee being herein
referred to as an "additional trustee"). In the event the Beneficial Owner shall
not have joined in the execution of such agreements supplemental hereto within
10 Business Days after the receipt of a written request from the Trustee so to
do, the Trustee may act under the foregoing provisions of this clause 8.5
without the concurrence of the Beneficial Owner, and the Beneficial Owner hereby
appoints the Trustee its agent and attorney-in-fact to act for it under the
foregoing provisions of this clause 8.5 in either of such contingencies.


(b)
Every additional trustee hereunder shall, to the extent permitted by law, be
appointed and act, and Trustee and its successors shall act, subject to the
following provisions and conditions:



(i)
all powers, duties, obligations and rights conferred upon the Trustee in respect
of the custody, control and management of monies, the Aircraft or documents
authorised to be delivered hereunder shall be exercised or performed by the
Trustee and such additional trustee jointly;



(ii)
all other rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such additional trustee jointly, except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed
(including the holding of title to the Trust Estate) the Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
additional trustee;



(iii)
no power given to any such additional trustee shall be exercised hereunder by
such additional trustee, except jointly with, or with the consent in writing of,
the Trustee;



(iv)
no trustee hereunder shall be personally liable by reason of any act or

omission of any other trustee hereunder;


(v)
the Beneficial Owner, at any time, by an instrument in writing may remove any
such additional trustee. In the event that the Beneficial Owner shall not have
executed any such instrument within 10 days after the receipt of a written
request from the Trustee so to do, the Trustee shall have the power to remove
any such additional trustee without the concurrence of the Beneficial Owner; and
the Beneficial Owner hereby appoints the Trustee its agent and attorney-in-fact
for it in such contingency; and



(vi)
no appointment of, or action by, any additional trustee will relieve the Trustee
of any of its obligations under, or otherwise affect any of the terms of, this
Deed or the agreements executed by the Trustee in accordance with this Deed.



8.6
Governing Law and Jurisdiction; Severability



The Trust has been accepted by the Trustee and will be administered in Ireland.
The validity, construction and enforcement of this Deed (and any non-contractual
obligations arising out of or in connection with this Deed) shall be governed by
the laws of Ireland. The courts of Ireland shall have jurisdiction to hear any
disputes or matters (whether relating to contractual or non-contractual
obligations) that arise out of or in connection with this Deed. If any provision
of this Deed shall be invalid or unenforceable, the remaining provisions hereof




MY0/759988-000001/24565729v2    16

















shall continue to be fully effective, provided that such remaining provisions do
not increase the obligations or liabilities of the Trustee.


8.7
Amendment



This Deed may not be amended, modified, supplemented, or otherwise altered
except by an instrument in writing signed by the parties hereto.


8.8
Successors and Assigns



In accordance with the terms hereof, this Deed shall be binding upon and shall
inure to the benefit of, and shall be enforceable by, the parties hereto and
their respective successors and permitted assigns, including any successive
holder of all of the Beneficial Owner's beneficial interest in the Trust Estate.


8.9
Transfers of Beneficial Interest in Trust Estate



The Beneficial Owner will be entitled to assign all (but not part only) of its
rights and interest in and to the Trust Estate as set out in this Deed to a
third party (the "New Beneficial Owner") by delivering to the Trustee, and
procuring that each of the New Beneficial Owner and the Parent delivers to the
Trustee, an Assignment of Beneficial Interest executed by the Beneficial Owner,
the New Beneficial Owner and the Parent, or their respective attorneys, duly
authorised in writing. Any such assignment shall be subject to the Trustee
receiving (i) all required documentation and other evidence as may be requested
by the Trustee to comply with all necessary "Know Your Customer" or other
similar checks under all applicable laws and regulations and (ii) the applicable
fee as agreed between the Trustee and the Beneficiary.


8.10
Trustee not required to recognise sub-trusts



Except as required by law, no person shall be recognised by the Trustee as
holding any beneficial interest in the Trust Estate upon any trust (other than
the Trust hereby constituted) and the Trustee shall not be bound by or be
compelled in any way to recognise (even when having notice thereof) any
equitable, contingent, future or partial interest in any beneficial interest in
the Trust Estate or any interest in any fractional part of a beneficial interest
in the Trust Estate or any other rights in respect of the Trust Estate except as
hereby constituted, but this shall not preclude the Trustee from requiring the
Beneficial Owner to furnish the Trustee with information as to the ultimate
beneficial ownership of the Trust Estate when such information is reasonably
required by the Trustee for the proper administration of the Trust hereby
constituted.


8.11
Transfer of Owner Trustee's interests



The Trustee shall have no right to transfer, assign or convey in any manner its
rights or interest under this Deed except as expressly provided in clause 3.4,
clause 8.2 and clause 8.5.


8.12
Headings and Table of Contents



The headings of the clauses and Schedules of this Deed and the Table of Contents
are inserted for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.












MYO/ 759988-000001 /24565729v2    17














8.13    Counterparts


This Deed may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original, and such counterparts together shall
constitute and be one and the same instrument.






[Execution page follows]








































































































MY0/ 759988-000001/24565729v2    18















DECLARATION OF TRUST (MSN 29922) - EXECUTION PAGE




IN WITNESS WHEREOF, this Deed has been executed as a deed and each party
executes and delivers it as a deed.


SIGNED and DELIVERED as a Deed for and on behalf of
CONTRAIL AVIATION LEASING, LLC
as Initial Beneficial Owner


by _______________________
Director
in the presence of: Signature:
Name:
Address:


SIGNED and DELIVERED as a Deed for and on behalf of
CONTRAIL AVIATION SUPPORT, LLC
as Parent


by ______________________
Director
in the presence of: Signature:
Name: Address:




SIGNED and DELIVERED as a Deed for and on behalf of
WILMINGTON TRUST SP SERVICES (DUBLIN) LIMITED
as Initial Trustee


by /s/                
its duly authorised attorney
in the presence of: Signature: Signature:
Name:
Address:    








MY0/759988-000001/24565729v2    19





Form of Assignment of Beneficial Interest




This Assignment of Beneficial Interest, dated as of [•], is made by the
undersigned, being [•] (the "Seller"), and [•] (the "Buyer").


We refer to that certain Declaration of Trust (MSN [•]) dated as of [•] (the
"Trust Deed") between the Seller, as Beneficial Owner, [•], and [•], as Trustee
in respect of one (1) [_]with serial number [•] (the "Aircraf t") (in such
capacity, the "Trustee").


Capitalised terms used herein and not otherwise defined shall have the meanings
attributed thereto in the Trust Deed.


The Seller, as the sole Beneficial Owner under the Trust Deed and the sole legal
and beneficial owner of the beneficial interest (the "Beneficial Interest") in
the Trust Estate (as defined in the Trust Deed), hereby sells, assigns, conveys,
transfers and sets over to the Buyer, all of the Seller's right, title and
interest in and to the Beneficial Interest.


The Seller hereby warrants to the Buyer, its successors and assigns, that (i)
there is hereby irrevocably conveyed to the Buyer full beneficial title to the
Beneficial Interest, free and clear of all Liens (other than Permitted
Encumbrances) (each term as defined in the relevant Finance Documents) and (ii)
the Trustee holds full legal title to the Aircraft for the benefit of the Seller
as sole holder of the Beneficial Interest free and clear of all Liens (other
than Permitted Encumbrances).


The Seller agrees with the Buyer, and its successors and assigns, that the
Seller will warrant and defend such title to the Beneficial Interest and such
title of the Trustee in the Aircraft forever against all claims and demands
whatsoever (other than Permitted Encumbrances).


This Assignment of Beneficial Interest may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute and be one and the same
instrument.


This Assignment of Beneficial Interest and all non-contractual obligations
arising out of or in connection therewith shall be governed by and construed in
accordance with the laws of Ireland.


This Assignment of Beneficial Interest is executed and delivered as a deed.


SIGNED and DELIVERED as a Deed for and on behalf of
[•]
as Seller


by
its duly authorised attorney
in the presence of: Signature:
Name: Address:

















The above and foregoing Assignment of Beneficial Interest is hereby accepted and
agreed to on the day and year first above written. By its execution and delivery
to the Trustee of this Assignment of Beneficial Interest, the Buyer hereby
covenants in favour of the Trustee that it will, with effect from the date
hereof, be bound by the terms of the Trust Deed as Beneficial Owner, including,
without limitation, clause 6 thereof (Indemnification). By its execution and
delivery to the Trustee of this Assignment of Beneficial Interest, the Parent
hereby confirms its consent to the assignment of the Beneficial Interest in the
Trust Estate effected hereby and that it shall remain bound by the terms of the
Trust Deed as Parent, including, without limitation, clause 6 thereof
(Indemnification).


SIGNED and DELIVERED as a Deed
for and on behalf of
[•]
as Buyer


by
its duly authorised attorney in the presence of:
Signature: Name: Address:




SIGNED and DELIVERED as a Deed for and on behalf of
[•]
as Parent


by
[Director/ its duly authorised attorney] in the presence of:
Signature: Name: Address:




Acknowledged by the Trustee


SIGNED and DELIVERED as a Deed for and on behalf of
[•]


as Trustee


by
its duly authorised attorney


in the presence of:


Signature: Name: Address:



Specification Sheet




Aircraft Type


Aircraf t MSN


Engine Type


Engine MSNs
Boeing 737-800
29922
CFM56-7B24
890420 and 890421





18172528v1




